DISMISS and Opinion Filed November 20, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00820-CV

            IN THE INTEREST OF R.H. AND C.H., CHILDREN

               On Appeal from the 303rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-16115

                        MEMORANDUM OPINION
                  Before Justices Molberg, Reichek, and Nowell
                           Opinion by Justice Nowell
      Before the Court is appellant’s motion to dismiss the appeal. We GRANT

the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                           /Erin A. Nowell/
                                           ERIN A. NOWELL
                                           JUSTICE

200820F.P05
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

IN THE INTEREST OF R.H. AND                On Appeal from the 303rd Judicial
C.H., CHILDREN                             District Court, Dallas County, Texas
                                           Trial Court Cause No. DF-19-16115.
No. 05-20-00820-CV                         Opinion delivered by Justice Nowell.
                                           Justices Molberg and Reichek
                                           participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee Kelli Herold recover her costs of this appeal
from appellant Thomas Wayne Herold.


Judgment entered this 20th day of November, 2020.




                                     –2–